Citation Nr: 1432926	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970, including service in the Republic of Vietnam.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to the benefit currently sought on appeal.  

The appellant testified before the undersigned Veteran's Law Judge in July 2014.  A transcript of this hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran died in September 2011, at age 63, due to or as a consequence of coronary artery disease.

3.  At the time of death, service connection was in effect for multiple disabilities, including coronary artery disease, which was evaluated as 60 percent disabling.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When any veteran dies from a service-connected disability, a veteran's surviving spouse, children and parents are entitled to dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312.  

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.


At the time of his death, service connection was in effect for coronary artery disease, which was evaluated as 60 percent disabling.  The Veteran died in September 2011.  The Veteran's original certificate of death, which was completed by a physician who was not familiar with the Veteran's medical history, listed cardiopulmonary arrest, intracranial hemorrhage, and accelerated hypertension as the causes of death.  A supplemental certificate of death was issued in August 2012 after the same physician performed a more thorough review of the Veteran's medical history.  The supplemental certificate of death lists the immediate cause of the Veteran's death as cardiopulmonary arrest and lists underlying causes of death as coronary artery disease, intracranial hemorrhage and accelerated hypertension.  

Although a December 2012 VA physician opined that the Veteran's cause of death was less likely than not related to or caused by the Veteran's coronary artery disease, the Board finds the supplemental certificate of death that specifically listed coronary artery disease as an underlying cause of death to be highly probative.  Thus, entitlement to service connection for cause of death is warranted as service-connected coronary artery disease was a contributing cause of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


